ACCEPTED
                                                                                   06-14-00228-CR
                                                                         SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                              3/26/2015 1:02:20 PM
                                                                                   DEBBIE AUTREY
                                                                                            CLERK

                                NO. 06-14-00228-CR

DAVID GARCIA REYES                       §     IN THE COURT OF APPEALS
                                                               FILED IN
                                                           6th COURT OF APPEALS
VS.                                      §     FOR THE SIXTHTEXARKANA,
                                                              DISTRICTTEXAS
                                                           3/26/2015 1:02:20 PM
THE STATE OF TEXAS                       §     OF TEXAS AT DALLAS
                                                               DEBBIE AUTREY
                                                                   Clerk


                          ON APPEAL FROM THE
                     CRIMINAL DISTRICT COURT NO. 3
                       OF DALLAS COUNTY, TEXAS
                        IN CAUSE NO. F13-61746-J

                 APPELLANT’S MOTION TO EXTEND THE
                TIME FOR FILING THE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW the Appellant, David Garcia Reyes, and respectfully requests

that the time for the filing of the Appellant’s brief in the above-styled and

numbered causes be extended. In support of this motion the Appellant would

show the Court the following:

                                        I.

      Appellant was convicted of continuous sexual assault of a child and was

sentenced to 15 years’ imprisonment.

                                        II.

      The deadline for the filing of the Appellant’s brief is March 19, 2015.

Appellant respectfully requests an extension until June 17, 2015.
                                        III.

      No previous extension of time has been requested.

                                        IV.

      The facts on which the Appellant relies to reasonably explain the need for

this extension are as follows:

      The undersigned attorney is currently working on the brief in Mikroberts,

No. 05-14-00994-CR. Once the brief in Mikroberts has been filed, and before

work can begin on the instant case, the undersigned attorney must prepare the

briefs in; Rico, No. 05-14-00251-CR; Jackson, No. 05-14-00297-CR; Hunter,

No. 05-14-01146-CR; and Dickson, No. 05-14-01496-CR, all of which are

currently on more than one extension.

      The undersigned attorney is requesting an extension of 90 days due to the

fact that the records in each of the foregoing cases is rather lengthy and the

undersigned attorney anticipates being unable to start work on the instant case

until the last week of May. Furthermore, the record in the instant case is also

lengthy, well over 1,000 pages long.
      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests that the time for the filing of the Appellant’s brief be extended until June

17, 2015.

                                       Respectfully submitted,

Lynn Richardson                        /s/ Kathleen A. Walsh
Chief Public Defender                  Kathleen A. Walsh
Dallas County                          Assistant Public Defender
                                       State Bar No. 20802200
                                       133 N. Riverfront Blvd., LB-2
                                       Dallas, TX. 75207-4399
                                       (214) 653-3550 (telephone)
                                       (214) 653-3539 (fax)
                                       kwalsh@dallascounty.org


                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Appellate Division of the Dallas County District Attorney’s office on the 26th day
of March, 2015 by electronic transmission to DCDAAppeals@dallascounty.org.


                                       /s/ Kathleen A. Walsh
                                       Kathleen A. Walsh